DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-21 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Feb. 24, 2021 has been entered and made of record.  In view of Applicant’s amendment for claim 17, the claim objection has been explicitly withdrawn.

Allowable Subject Matter
	Claims 1-21 are allowed.  
The following is an examiner’s statement of reasons for allowance:
As to claims 1-20, it is persuasive that “the amendments to the claims include features which are not recited in Patent No. 10,586,514.  Accordingly, Applicant respectfully submits that the double patenting rejection should be withdrawn” (Remarks, p. 9), and the claim rejections under the non-statutory double patenting have been explicitly withdrawn.
As to claim 1, the closest known prior art, i.e., Park (US 2016/0173865 A1), Lin (US 2005/0264527 A1), Tuukkanen (US 2014/0240349 A1), Pretlove et al. (US 2006/0241792 A1), Rigazio et al. (US 2017/0235361 A1), Matsuoka et al. (US 2009/0022368 A1), Poulos et al. (US 2014/0237366 A1), Ahn (US 2014/0132511 A1) and Park et al. (US 2014/0160011 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “displaying, at a first position, a first symbol in spatial association with the selected real-world object to indicated intersection of the gaze with the real-world object; and displaying, at a second position which is different from the first position, a second symbol that is operatively associated with the selected real-world object”.
As to claims 2-6 and 21, they directly or indirectly depend from claim 1, and are allowed at least for the reason above.
As to claim 7, it has been amended in the same manner as in claim 1, and is allowed for the same reason above.
As to claims 8-12, they directly or indirectly depend from claim 7, and are allowed at least for the reason above.
As to claim 13, it is persuasive that “according to Lin, each symbol displayed by the VCCS is associated with a respective button.  This is profoundly different from the claimed subject matter of ‘… wherein at least one of the plurality of symbols displayed to the user is actionably engageable, one at a time, by a same physical control comprised in the control station’.  As Lin is completely silent to at least the latter limitation, Lin does not remedy the deficiencies of Park” (Remarks, p. 16).
Accordingly, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein at least one of the plurality of symbols displayed to the user is actionably engageable, one at a time by a same physical control comprised in the control station”.
As to claims 14-16, they depend from claim 13, and are allowed at least for the reason above.
As to claim 17, it has been amended in the same manner as in claim 13, and is allowed for the same reason above.
claims 18-20, they depend from claim 17, and are allowed at least for the reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 10, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***